     Case 2:20-cv-00265-JAM-CKD Document 13 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PATRICK J. BOOTH,                                   No. 2:20-cv-0265 JAM CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    WILLIAMS COLLEGE, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On January 14, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                          1
     Case 2:20-cv-00265-JAM-CKD Document 13 Filed 03/22/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed January 14, 2021, are adopted in full;
 3           2. Plaintiff’s first amended complaint (ECF No. 10) is dismissed without prejudice for
 4   failing to state a claim; and
 5           3. The Clerk of Court is directed to close this case.
 6

 7
     DATED: March 19, 2021                             /s/ John A. Mendez
 8
                                                       THE HONORABLE JOHN A. MENDEZ
 9                                                     UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
